Title: To Alexander Hamilton from William Ellery, 12 July 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] July 12, 1790. “… I have read over the circular letter which contains the opinion of two eminent lawyers … which respects the exemption of Vessels under twenty tons from paying fees for their licences.… if Licensed Vessels under Twenty tons may trade between the difft. districts of the United States, or carry on the bank or whale fisheries … it would seem to me that a fee for their licences is demandable.… I cannot conceive that it was the intention of the Legislature of the United States that its servants should do something for nothing. I could have wished that the fees for every Service had been precisely ascertained.…”
